DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yamamoto et al. (US 20170335142).
Yamamoto discloses a double-sided PSA sheet with one side having a coating layer going through part of the adhesive in a patterned form, resulting in good air release properties than the other.  Concerning claims 1 and 10, Yamamoto discloses the double-sided PSA sheet comprises a substrate upon which a first adhesive disposed on one side of the substrate and a second adhesive disposed on the other side of the substrate, wherein on the second adhesive, a coating layer is disposed and the coating layer that is non-adhesive or weakly adhesive and allows for prevent formation of bubbles (or air release properties) and penetrates the second adhesive layer (FIG. 7; para. 0026-0121).  The coating free area of the adhesive is from 70% to 90%, resulting in a coating coverage of 10% to 30%, which is within the claimed range (para. 0057).  As such, the second adhesive has areas of low and high surface energy, given the above and would be within the claimed range.  Regarding the Tg of the first adhesive layer and claim 2, Yamamoto discloses the first and second adhesive layers are formed from an acrylic adhesive 
With respect to claims 4-6, since the coverage of the coating layer forming portions having less adhesiveness than other regions within the second adhesive layer is within the claimed range and the adhesive is formed from the same materials, the properties as claimed would be within the claimed ranges.  Regarding claim 7, as shown in Figures 4-5 and 7, the coating layer penetrates the adhesive (i.e. low surface energy region penetrates the high surface energy region) in a thickness direction.  Concerning claim 9, the total thickness of the 30 to 100 microns, wherein each adhesive layer has the same thickness and would be within the claimed range for the ratio (Table 1, Examples 1-5).  With respect to claim 11, as shown in Figure 7, each side of the adhesive further comprises a release layer disposed on the surface, resulting in a laminated film.  In regards to claims 12 and 13, Yamamoto discloses the adhesive sheet is used in display devices, wherein the term “display devices” would include flexible displays (para. 0131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20170335142).
Yamamoto discloses the above, including forming a hexagonal lattice wherein each hexagon broadly can be considered island structures (para. 0037).  Alternatively, it would have been obvious to one of ordinary skill in the art to change the shape, in order to provide the desired air release properties.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art is silent to the specific storage modulus for each region as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ha et al. (US 20110149211).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783